DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  In Line 1, the word --the-- should be added before the word “drive”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In Line 2, the word “comprising” should be replaced with the word --comprises--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In Line 6, the word --the-- should be added before the word “distal”. In line 7, the word –and—should be added before the symbol “(ii)”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Line 6, the word --and-- should be added before the symbol “(ii)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 at Line 5 recites the limitation “approximately 25 degrees to approximately 60 degrees” which renders the claim indefinite as the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the limitation “approximately 25 degrees to approximately 60 degrees” is rendered indefinite by use of the relative term. For purposes of examination, the limitation is being interpreted as 25-60 degrees. Appropriate correction is required. 
Claim 15 at Line 18 recites the limitation “approximately 25 degrees to approximately 60 degrees” which renders the claim indefinite as the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the limitation “approximately 25 degrees to approximately 60 degrees” is rendered indefinite by use of the relative term. For purposes of examination, the limitation is being interpreted as 25-60 degrees. Appropriate correction is required. 
Claim 16 at Line 2 recites the limitation “approximately 47 degrees” which renders the claim indefinite as the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the limitation “approximately 47 degrees” is rendered indefinite by use of the relative term. For purposes of examination, the limitation is being interpreted as 47 degrees. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macguire et al. (US PG Pub No. 2018/0116819).
Regarding Claim 1, Macguire et al. discloses an expandable intervertebral fusion cage (10, Figs. 1-7D) for insertion in an intervertebral space defined between a superior vertebral body and an inferior vertebral body (Fig. 1), the fusion cage comprising: an upper endplate member (superior endplate 18, Fig. 2B) defining an upper bone contacting surface (32, Paragraph [0058]) configured to abut the superior vertebral body; a lower endplate member (inferior endplate 20, Fig. 2B) defining a lower bone contacting surface (132, Paragraph [0058]) configured to abut the inferior vertebral body, wherein the upper and lower bone contacting surfaces are opposite each other along a transverse direction (18 & 20 are space apart from one another and opposed to each other in the vertical direction, Figs. 2A-2B); a wedge member (22, Fig. 3) having at least one ramp surface (upper angled ramp surface 77 of 22, Figs. 3 & 5A); a drive member (26, Figs. 3 & 6A-6B) that extends along a curved central axis (CA, Fig. 2A), whereby the wedge member is supported by the drive member (via threading 91 & 92 in bore 81, Figs. 7B & 7D); and an actuator (shaft of tool, Paragraphs [0074, 0077 & 0079]) that is configured to cause the drive member to drive the wedge member to translate in a corresponding expansion direction (wedge members move inwardly towards and outwardly from the center point of the drive member 26 in order to collapse or expand, respectively. Thus the expansion direction would be movement of 22 away from the center point of the drive member) along the curved central axis without relative rotation between the wedge member and the drive member (wedges 22 & 24 translate along the threaded portions 91 & 92 of drive member 26, not rotate), which causes the ramp surface of the wedge member to urge at least one of the upper and lower endplate members away from the other of the upper and lower endplate members along the transverse direction (from the collapsed configuration of Fig. 7B to the expanded configuration of Fig. 7D, Paragraph [0079]).
Regarding Claim 2, Macguire et al. discloses wherein the drive member is rigid (biocompatible polymeric material or metallic alloy, such as titanium or steel, Paragraph [0060]).
Regarding Claim 3, Macguire et al. discloses wherein the drive member is curved along a plane that is oriented perpendicular to the transverse direction (the drive member is curved along a horizontal plane which runs perpendicular to the vertical direction which the plates are opposed to each other along).
Regarding Claim 4, Macguire et al. discloses wherein the drive member further comprises a coupling (socket 26e for the tool, Paragraph [0074]), such that movement of the actuator in the expansion direction causes the drive member to urge the wedge member to travel in the expansion direction (the tool is inserted into, rotated within, and removed from the socket 26e all along the expansion direction during use, Paragraph [0074]).
Regarding Claim 8, Macguire et al. discloses wherein the wedge member is a distal wedge member (22, Fig. 3), and the at least one ramp surface is at least one distal wedge ramp surface (upper angled ramp surface 77 of 22, Figs. 3 & 5A), the expandable fusion cage further comprising: a proximal wedge member (24, Fig. 3) having at least one proximal wedge ramp surface (upper angled ramp surface of 24, Fig. 3), wherein movement of the distal wedge member in the expansion direction drives the at least one of the upper and lower endplate members against the proximal wedge member, such that the at least one proximal wedge ramp surface urges the at least one of the upper and lower endplate members away from the other of the upper and lower endplate members (Paragraph [0079]).
Regarding Claim 9, Macguire et al. discloses wherein the at least one distal wedge ramp surface comprises an upper distal wedge ramp surface (77) and a lower distal wedge ramp surface (78, Fig. 5B), the at least one proximal wedge ramp surface comprises an upper proximal wedge ramp surface (upper angled ramp surface of 24, Fig. 3) and a lower proximal wedge ramp surface (lower angled ramp surface of 24, Fig. 3), and movement of the distal wedge member in the expansion direction causes (i) the upper proximal and distal wedge members to urge the upper endplate member away from the lower endplate member, and (ii) the lower proximal and distal wedge members to urge the lower endplate member away from the upper endplate member (Paragraph [0079]).
Regarding Claim 12, Macguire et al. discloses wherein: the upper endplate member includes proximal and distal ramp surfaces (44 & 46 of 18, Fig. 4C, Paragraph [0065]); and the lower endplate member includes proximal and distal ramp surfaces (44 & 46 of 20, Fig. 4G, Paragraph [0063]), movement of the distal wedge member in the expansion direction (outward from the center point of the drive member 26, Fig. 7D) causes (i) the upper and lower distal ramp surfaces of the distal wedge member to ride along the distal ramp surfaces of the upper and lower endplates, respectively, in surface contact with distal ramp surfaces of the upper and lower endplates, respectively, (ii) the upper and lower proximal ramp surfaces of the proximal wedge member to ride along the proximal ramp surfaces of the upper and lower endplates, respectively, in surface contact with the proximal ramp surfaces of the upper and lower endplates, respectively (Paragraph [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguire et al. (US PG Pub No. 2018/0116819).
Regarding Claims 15-16, Macguire et al. discloses an expandable intervertebral fusion cage (10, Figs. 1-7D) for insertion in an intervertebral space defined between a superior vertebral body and an inferior vertebral body (Fig. 1), the fusion cage comprising: a cage body (body defining 10, Fig. 3) including: an upper endplate member (superior endplate 18, Fig. 2B) defining an upper bone contacting surface (32, Paragraph [0058]) configured to abut the superior vertebral body; a lower endplate member (inferior endplate 20, Fig. 2B) defining a lower bone contacting surface (132, Paragraph [0058]) configured to abut the inferior vertebral body, wherein the upper and lower bone contacting surfaces are opposite each other along a transverse direction (18 & 20 are space apart from one another and opposed to each other in the vertical direction, Figs. 2A-2B); and a wedge member (22, Fig. 3) having at least one ramp surface (upper angled ramp surface 77 of 22, Figs. 3 & 5A); a drive member (26, Figs. 3 & 6A-6B) disposed between the upper and lower endplate members, wherein the drive member extends along a curved central axis (CA, Fig. 2A) and supports the wedge member (via threading 91 & 92 in bore 81, Figs. 7B & 7D); and an actuator shaft (shaft of tool, Paragraphs [0074, 0077 & 0079]) that is in communication with the drive member (via socket 26e, Fig. 6B), such that rotation of the actuator shaft about an axis of rotation (central axis extending through socket 26e, Fig. 6B) in a first direction causes the drive member to move the wedge member in an expansion direction along a curved path defined by the curved central axis (Paragraphs [0074 & 0079]), wherein the axis of rotation intersects the curved central axis at an intersection point (the central axis extending through the socket 26e and the curved axis CA of 26 are coaxial, Figs. 6A-6B). 
Macguire et al. does not disclose that the axis of rotation and a line tangent to the curved central axis at the intersection point define a fixed angle that is in a range from 25 degrees to 60 degrees, or 47 degrees. However, it appears from Figs. 2B-3 & 6A-6B that this angle would be similar to the claimed ranged. Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the fixed angle to be in the range of 25-60 degrees or 47 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233.
Regarding Claim 18, Macguire et al. discloses the claimed invention as stated above in claim 15, and further discloses wherein the wedge member comprises a proximal wedge member (24, Fig. 3) and a distal wedge member (22, Fig. 3), movement of the actuator causes the drive member to move the distal wedge member in the expansion direction that is toward the proximal wedge member, such that at least one ramp surface of each of the distal and proximal wedge members (upper and lower angled ramp surfaces 77 & 78, Figs. 5A-5B) urges at least one of the upper and lower endplate members away from the other of the upper and lower endplate members along the transverse direction (Paragraph [0061, 0063-0064, 0079]).

Regarding Claim 19, Macguire et al. discloses the claimed invention as stated above in claim 15, and further discloses wherein movement of the distal wedge member in the expansion direction causes the at least one of the upper and lower endplate members to ride along the at least one ramp surface of the proximal wedge member (Paragraph [0079]).

Allowable Subject Matter
Claims 5-7, 10-1113-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of claims 5, 10, 13 14 17 & 20, particularly wherein the coupling defines an oblique slot, and the actuator carries a post that is disposed in the slot, such that movement of the actuator in the expansion direction causes the post to ride along the slot, which causes the drive member to cause the wedge member to move in the expansion direction, wherein the expansion direction of the distal wedge member is toward the proximal wedge member, wherein the upper and lower proximal ramp surfaces of the proximal wedge member all define respective helical surfaces, and wherein the actuator comprises a threaded shaft that extends out with respect to the upper and lower endplates, and there is no reasonable motivation to modify Macguire et al. to have these features without destroying the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775